FILED
                           NOT FOR PUBLICATION
                                                                               APR 16 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ZULMAI NAZARZAI,                                 No.     20-55537

              Plaintiff-Appellant,               D.C. No.
                                                 8:17-cv-01884-JLS-AGR
 v.

COUNTY OF ORANGE, a Government                   MEMORANDUM*
entity; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                             Submitted April 6, 2021**
                               Pasadena, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      In a civil enforcement action, a California court ordered Zulmai Nazarzai to

turn over money and financial records. After Nazarzai failed to comply with the

court’s turn-over order, the court found him to be in contempt. Pursuant to the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state court’s civil contempt order, Nazarzai was detained for six years in the

Orange County jail. Following his release, Mr. Nazarzai filed this action alleging

violations of 42 U.S.C. §§ 1983 and 2000cc. After a bench trial, the district court

found that Nazarzai was not entitled to money damages from any Defendant. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Nazarzai argues that he sufficiently stated a Section 1983 claim.1 In

support of that claim, he argues that his prolonged detention violated the Fourth,

Eighth, and Fourteenth Amendment. He maintains that California Penal Code

§ 19.2 limited his civil confinement to a year, and that Sheriff-Coroner Sandra

Hutchens (in her individual capacity) and the Orange County Sheriff-Coroner

Department (“OCSD”) detained him unconstitutionally.

      The claim against Sheriff Hutchens fails because “prison officials charged

with executing facially valid court orders enjoy absolute immunity from § 1983

liability for conduct prescribed by those orders.” See Engebretson v. Mahoney,

724 F.3d 1034, 1039–40 (9th Cir. 2013).

      The claim against OCSD also fails. Even assuming that a county can be

held liable under Monell v. Department of Social Services, 436 U.S. 658 (1987),


      1
       Nazarzai does not raise a Section 2000cc claim on appeal, and therefore we
need not address it. See Nat’l Fam. Farm Coal. v. U.S. E.P.A., 966 F.3d 893, 916
(9th Cir. 2020).
                                          2
(1) for violations of state law made (2) while obeying a facially valid state court

order, Penal Code § 19.2 did not limit his California Code of Civil Procedure

§ 1219 confinement to a year. See In re Nolan W., 203 P.3d 454, 466 (Cal. 2009)

(interpreting § 1219 as authorizing an indefinite period of incarceration to coerce

compliance with a court order).

        2. Nazarzai also argues that the conditions of his confinement violated his

constitutional rights. He contends that he was denied the right to freely practice his

religion, his right to participate in physical exercise, and his right to access the day

room.

        “[R]easonable opportunities must be afforded to all prisoners to exercise the

religious freedom guaranteed by the First and Fourteenth Amendments.” Cruz v.

Beto, 405 U.S. 319, 322 n.2 (1972). But, Nazarzai was provided access to

religious services and a religious advisor; he was also able to pray daily. Cf.

Pierce v. Cnty. of Orange, 526 F.3d 1190, 1210 (9th Cir. 2008) (finding consistent

denial of access to chapel and religious advisors support finding of constitutional

violation).

        The Fourteenth Amendment requires that pre-trial detainees (and by

extension civil detainees) not be denied adequate opportunities for exercise without

legitimate governmental objectives. See Pierce, 526 F.3d at 1211–12. The record,


                                            3
however, shows that Nazarzai’s lack of physical exercise was self-imposed. This

claim therefore fails. Nazarzai’s own testimony reveals that he typically got daily

access to the day room. This claim therefore fails as well.

      3. Nazarzai last argues that Defendant Garcia used “threats and

intimidation” to restrict his right to speech and right to file grievances. “It is well-

established that, among the rights they retain, prisoners have a First Amendment

right to file prison grievances.” Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir.

2009). But, Nazarzai failed to show that a person of ordinary firmness would have

been silenced by Garcia’s actions, and has also failed to carry his burden of

“pleading and proving the absence of legitimate correctional goals for the conduct

of which he complains.” Id. at 1271; Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.

1995).

      AFFIRMED.2




      2
          County Defendants’ motion to amend the caption is GRANTED. (DE 7).
                                            4